Case 1:12-cv-01466-ALC Document 36-5 Filed 08/26/19 Page 1 of 2

 

 
Subj: Electrical License Contract ote
Data: 2/7/2006 6:01:20 PM Eastem Standard Time

From: jeff. deurlein@siemens com

Ta: emie.braunschweig@sierens.com
Cc: Scott burgess@siemens.com, gisela. kaufmann@siemens.com, RRNAS@aaol.com,

lobertrigsby@siemens.com, Scolt burgess @siemens.com

Emie,
The LLC will be Contracting a gentleman named Bronislay Ostrovsky (Steve) to act as the VP of Electrica}
the Electrical Contracting License for

Operations for the LLC. This Position is granted tp him so that he can carry
the LLC. We will Pay him some nominal fee of around $1006 - $7500 per month for this service. To do this, we

need some agreement / contract between Steve and the LLC. Do we have 4 standard agreement in which we
can start with? What do We need to do in order to get this done?

Kind Regards,
Jeff

Jeffrey L. Deurlein
Business Manager ~— yp Water Technolopies EA a

 

—_—— HERENMS
Phone: (770) 740-3820

Siemens Energy & Automstion, Inc.
Process Solutions Divising Celi: (404) 433-324]

109 Technology Dr. Ef: (772) 594-7945
Alpharetta, GA 30005 Foc (770) 740-3204
Email: deff deurlein@giemens.com

 

Thursday, February 16, 2006 America Online: RRNAS

 
